NUMBER 13-20-00094-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                      IN RE NANCY GRACIELA CISNEROS


                        On Petition for Writ of Mandamus.


                                         ORDER

             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       Relator Nancy Graciela Cisneros filed a petition for writ of mandamus in the above

cause on February 13, 2020. Through this original proceeding, relator contends that the

trial court erred in concluding that she lacks standing to seek conservatorship of minor

child S.D.D. Accordingly, relator seeks to compel the trial court to vacate temporary

orders signed on January 29, 2020. The Court requests that the real party in interest,

Sherie Esparza, or any others whose interest would be directly affected by the relief

sought, including but not limited to Barbara Esparza, file a response to the petition for writ
of mandamus on or before the expiration of ten days from the date of this order. See TEX.

R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                             PER CURIAM

Delivered and filed the
13th day of February, 2020.




                                               2